



COURT OF APPEAL FOR ONTARIO

CITATION: Holley v. Northern Trust Company, Canada, 2014 ONCA
    857

DATE: 20141201

DOCKET: C58493

Strathy C.J.O, Rouleau and Hourigan JJ.A.

BETWEEN

Jennifer Holley

Appellant (Plaintiff)

and

The
    Northern Trust Company, Canada and

The Royal Trust Company

Respondent (Defendant)

Joel Rochon, for the appellant

Jeff Galway, for the respondent The Northern Trust
    Company, Canada

Christine Lonsdale, for the respondent The Royal Trust
    Company

Heard: October 6, 2014

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated February 11, 2014, with reasons reported at
    2014 ONSC 889.

COSTS ENDORSEMENT

[1]

By reasons issued October 31, 2014, we dismissed the appellants appeal
    on the basis that the proposed class action was statute-barred. The respondent Northern
    Trust Company, Canada seeks costs in the amount of $36,966.55 and the
    respondent Royal Trust Company seeks costs in the amount of $25,000. Both are
    inclusive of disbursements and applicable taxes.

[2]

The appellant submits that there should be no order as to costs. In the
    appellants submissions, no costs should be ordered as the class action was
    brought in the public interest and raised a new point of law, thus engaging the
    provisions of s. 31(1) of the
Class Proceedings Act, 1991
. The
    appellant further argues that the appeal was reasonably brought and that it was
    founded on improper conduct by the respondents in their administration of trust
    assets. Taking these factors into account, it is appropriate that no costs be
    awarded. In any event, the appeal was relatively straight forward and this
    lends further support to her submission that costs as sought by the respondents
    are unwarranted.

[3]

In our view, costs should follow the event. In his reasons on costs in the
    decision under appeal, Perell J. dealt with and rejected the appellants
    submission that s. 31(1) of the
Class Proceedings Act
had been engaged.
    He ordered costs in the ordinary course. We reach the same conclusion.

[4]

The respondents had to deal with all of the issues raised by the
    appellant in her appeal. The amounts involved were significant and the time
    devoted by the respondents was warranted. In our view, the amount of costs
    being sought by the respondents is reasonable.

[5]

As to the appellants submission that the alleged improper conduct of
    the respondents justified bringing the claim and should result in a cost
    sanction, we disagree. This court made no finding of improper conduct. The
    appeal was dismissed strictly on the basis that the claim was statute-barred.

[6]

As a result, we award the respondent Northern Trust Company, Canada
    their costs in the amount of $36,966.55 and the respondent Royal Trust Company
    their costs in the amount of $25,000. These sums are inclusive of disbursements
    and applicable taxes.

G.R.
    Strathy C.J.O.

Paul
    Rouleau J.A.

C.W.
    Hourigan J.A.


